TASHIMA, Circuit Judge,
dissenting:
Because I cannot agree with either the majority’s resolution of the jurisdictional issue or its decision to order abstention, I respectfully dissent. In my view, none of the appellants has established Article III standing, and the majority’s resolution of the abstention issue is squarely at odds with recent, controlling, en banc authority.
I.
With respect to standing, there are three classes of plaintiffs-appellants. I address the standing of each, in turn.
The majority grants Article III standing to the landlord-plaintiffs on the basis of the statement in Monterey Mech. Co. v. Wilson, 125 F.3d 702, 707 (9th Cir.1997), that “[a] person suffers injury in fact if the government requires or encourages as a condition of granting him a benefit that he discriminate against others based on their race or sex.” See maj. op. at 798 (quoting Monterey Mech.). But the reason we found injury in that case is missing in this case. We there concluded that requiring a person to discriminate on the basis of ethnicity or sex caused injury because “Americans view ethnic or sex discrimination as ‘odious.’” Monterey Mech., 125 F.3d at 707 (quoting Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 214, 115 S.Ct. 2097, 132 L.Ed.2d 158 (1995)). Such discrimination is “wrong.” Id. But there is nothing “odious” or morally “wrong” about a landlord reserving in a lease the right of reasonable inspection of the leased premises. In fact, such provisions are commonly included in both commercial and residential leases. Thus, Monterey Mech. will not bear the weight that the majority seeks to place on it.
Because the landlord-plaintiffs have not suffered a cognizable “injury,” they lack Article III standing.
As the majority recognizes, the standing of the Columbia Basin Apartment Association (“CBAA”) depends on the standing of its members. See maj. op. at 798-00. The CBAA, however, fails to meet the first requirement of Hunt, that in order for any organization to have standing, “its members [must] otherwise have standing to sue in their own right....” Hunt v. Wash. State Apple Advertising Comm’n, 432 U.S. 333, 341, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977). As the discussion above demonstrates, landlords, who are the association’s members, lack standing to sue in their own right. I thus conclude that the CBAA also lacks standing.
The tenant-plaintiffs claim that enforcement of the Pasco Ordinance will result in a non-consensual, government-compelled search of their apartments, in violation of their Fourth Amendment rights. The Ordinance, however, provides for no such remedy, i.e., a compelled search. It does not provide for the issuance of an injunction compelling a landlord to make an inspection and obtain a Certifícate. It simply provides that a business license will not issue without a Certificate. The only enforcement provision in the Ordinance is a civil penalty against a landlord who *808rents without a license. Nothing in the Ordinance provides for any enforcement remedy directly against a tenant.
Presumably, a landlord can reserve in a lease his right of reasonable inspection of the. premises. If he does, and the record is silent on this point, his right of inspection arises under the lease and not under the Ordinance. If he does not, he presumably would be in breach of the lease for any inspection made without a right to do so, and the tenant’s remedy is against the landlord for breach of the lease’s provision of quiet enjoyment and not against the City of Pasco.
Yesler Terrace Cmty. Council v. Cisneros, 37 F.3d 442 (9th Cir.1994), and the other cases relied on by the majority in support of standing for the tenants, are not on point. Those cases hold only that a threat of injury can be sufficient to meet the actual injury requirement for standing, a proposition with which I have no quarrel. The majority does not fairly address, however, the required causal connection between the Ordinance and any injury to the tenants. Its only “analysis” of this point consists of the single, conclusory sentence: “The tenants’ injuries are fairly traceable to the challenged action of the City — -the enforcement of the Ordinance.” Maj. op. at 797.
Although the Ordinance may be a cause in fact why a landlord would elect to exercise his right of reasonable inspection of the premises, it is not the Ordinance that gives him the legal right to do so. I do not understand either the landlord-plaintiffs or the tenant-plaintiffs to contend otherwise. To repeat, the Ordinance, does not purport to give a landlord any inspection rights, vis a vis his tenants. Such rights, if any there are, must flow from the lease, which governs the relationship between landlord and tenant, or provisions of state law other than the Ordinance. Thus, because any injury to the tenants will require the independent, intervening action of the landlords, exercising their legal rights under the lease or other provisions of state law, it cannot be said that the tenants’ claimed injury is “fairly traceable to the challenged” ordinance for Article III standing purposes.1 Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
I conclude, therefore, that the tenant-plaintiffs as well lack Article III standing.
II.
Assuming, however, that plaintiffs do not lack standing, the majority errs in its analysis of whether we should decline to reach the merits of this dispute under Younger2 and Pullman3 abstention.
Based on the fact that the Shaws are defendants in a state court civil action brought by the City of Pasco, the majority holds that Younger abstention applies. While paying lip service to Green v. City of Tucson, 255 F.3d 1086 (9th Cir.2001) (en banc), which held that “[a]s a threshold condition to the above three [Younger abstention] requirements, ‘Younger applies only when the relief the plaintiff seeks in federal court would “interfere” with the ongoing state judicial proceeding,’” maj. op. at 799 (quoting Green, 255 F.3d at 1098), the majority nonetheless proceeds to invoke Younger abstention even though no such “interference” is present in this case.
*809The majority tries vainly to trump up the “interference” by this case with the state court case:
In this proceeding, the Shaws do more than simply “challeng[e] the constitutionality of a state statute.” Green, 255 F.3d at 1098. They request that a federal court, inter alia, (1) declare that the license fees imposed by the Pasco Ordinance are illegal; (2) restrain the City from enforcing or collecting the fees imposed by the Pasco Ordinance; and (3) restrain the City from revoking their business license for failure to comply with the Pasco Ordinance. Thus, the relief the Shaws seek in federal court would interfere with the ongoing state judicial proceeding.
Maj. op. at 800. Of course, this is nothing more than an embellished restatement that the plaintiffs are challenging the constitutionality of the Pasco Ordinance — how else can one challenge the constitutionality of an ordinance, except by seeking to have it declared unconstitutional and to enjoin it? This action does not threaten a direct interference with ongoing state court proceedings; this is not what Green meant by “interference.”
First, quoting the Court in New Orleans Pub. Serv. Inc. v. Council of the City of New Orleans, 491 U.S. 350, 109 S.Ct. 2506, 105 L.Ed.2d 298 (1989) (“NOPSI”), we recognized in Green that “the federal court’s disposition of such a case may well affect, or for practical purposes preempt, a future-or, as in the present circumstances, even a pending-state court action. But there is no doctrine that the availability or even the pendency of state judicial proceedings excludes the federal courts.” Green, 255 F.3d at 1096 (quoting NOPSI, 491 U.S. at 373, 109 S.Ct. 2506) (emphasis in the original). We then stated that “[i]n short, as the Court has often repeated, the ‘mere potential for conflict in the results of adjudications,’ is not the kind of ‘interference’ that merits federal court abstention.” Id. (quoting Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 816 & 818, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976)). We next noted that “[sjince the possibility of duplicative litigation is a price of federalism, the prospect of such duplication, without more, does not constitute interference with state court proceedings justifying a federal court’s dismissal of a case properly within its jurisdiction.” Id. at 1098. Finally, we indicated what would constitute “interference”-a federal court action that “seek[s] to enjoin, declare invalid, or otherwise involve the federal courts in terminating or truncating the state court proceedings.” Id.
Here, even as expansively restated by the majority, this federal litigation is, at most, parallel to and possibly duplicative of the state court litigation. It most emphatically does not constitute the kind of direct interference with the state court proceeding required by Green in order to invoke Younger abstention. I therefore disagree that Younger requires that we dismiss the Shaws’ claims. On the contrary, Green requires that we do not.
It also bears on the case at bench that, in Green, we held that Younger abstention could not be invoked against plaintiffs in the federal action who were not parties in the pending state court action. Id. at 1099-1103. Here, none of the plaintiffs, except the Shaws, are parties to the state court proceeding; thus, Younger abstention is unavailable, as against them. The majority therefore proceeds to invoke Pullman abstention against the remaining plaintiffs. This invocation of Pullman abstention, however, is premised on the validity of Younger abstention against the Shaws. For if the Shaws are permitted to pursue their claims against the City of Pasco, as they should be under Younger *810and Green, none of the joenefits to be achieved . by Pullman abstention against the remaining plaintiffs will materialize. Pullman abstention is an equitable doctrine to be invoked at the court’s discretion. See San Remo Hotel v. City & County of San Francisco, 145 F.3d 1095, 1104 (9th Cir.1998). Because, as I have explained above, the Shaws should be permitted to remain in federal court actively to litigate their claims, equity and discretion counsel against invoking Pullman abstention as against the remaining plaintiffs.
In the circumstances of this case, the better course of action would be to accept the plaintiffs’ suggestion to certify the doubtful questions of state law to the Washington Supreme Court, rather than to order Pullman abstention.
III.
Because all of the plaintiffs lack Article III standing, I would remand the case with directions to dismiss the action. Were I to reach the merits of the dispute, I would order neither Younger nor Pullman abstention, but would certify the unresolved questions of state law to the Washington Supreme Court. For these reasons, I respectfully dissent.

.A landlord’s inspection of the leased premises also would not constitute a Fourth Amendment search because no state action would be involved.


. Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).


. R.R. Comm’n v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941).